STEIN, J.,
dissenting.
The charges against defendant arose from allegations by his seven-year-old granddaughter that he had sexually molested her while the victim’s mother, R.R., was hospitalized for sickle cell anemia. The Court’s opinion acknowledges that on the second day of trial, after a complete jury was empaneled, three witnesses testified for the State including R.R., who was the last to testify. *564The majority explains that at the conclusion of R.R.’s testimony, juror number two approached the trial court and informed the court that he knew R.R. because he worked as a nurse at Mountainside Hospital and took care of R.R. for a week for her sickle cell anemia. At that time, the juror told the court that he “overheard things about her relationship with her family,” and “formed an opinion” that made it hard for him to be a juror. The trial court then asked the juror if he had discussed this information with any of the other jurors and he answered that he had not. Despite the juror’s admission that he knew one of the State’s primary witnesses, the trial court did not question that juror further nor did the court question the other jurors about whether juror number two imparted any impermissible information to them. Instead, the trial court merely excused the tainted juror and on the following day told the remaining jurors that juror number two was excused because he recognized one of the witnesses.
Essentially, on the basis of those facts, the Appellate Division reversed defendant’s conviction because it concluded that the trial court’s failure to poll the jury about the possibility of taint constituted reversible error. The Court now reinstates defendant’s conviction, concluding that the trial court acted appropriately and did not commit reversible error in failing to question juror number two in more detail and to conduct a voir dire of the remaining jurors. In my view, the Court errs in its disposition because it understates the potential for juror taint revealed by the entire record and, in the process, diminishes the previously heightened responsibility of trial courts in criminal cases to act aggressively to assure the impartiality of the trial jury.
I
A complete review of the record indicates that juror number two, despite his statement to the contrary, may have been aware that he knew R.R. prior to her taking the witness stand. During opening statements, the prosecutor made a number of references *565to the fact that R.R. was the mother of the victim and that she was being treated for sickle cell anemia at Mountainside Hospital during the alleged sexual assault of her daughter. For example, the prosecutor described the facts that caused R.R. to leave her home alone with defendant:
The children were brought over to the [D’s] house from time to time. The [D’s] baby sat for the two girls. Everything went smoothly, the relationship was a good one, until October, of 1994.
Because on October 4th, 1994, [R.R.] had to be hospitalized. [R.R.] is now her new married name. She married a man named [J.R.]. [R.R.] suffers from sickle cell anemia.
For those of you not familiar with it, it’s a terrible affliction that involves a great deal of pain, a constant pain, and in certain instances, it entails extreme pain, unbearable pain which requires her to be hospitalized, as she was in October, of 1994. She was in the hospital for about a week.
[(Emphasis added).]
Thereafter, the prosecutor explained that when R.R. learned of the alleged sexual assault of her daughter,
[R.R.] immediately took her daughter to the hospital. And I believe first she took her to Mountainside Hospital, because that’s where she was normally treated. But as it turns out, the Rape Crisis Center in Essex County is located at the United Hospital. [R.R.] frantically took her to United Hospital where her daughter was finally examined____
[(Emphasis added).]
Juror number two echoed the prosecutor’s comments when he later informed the trial court that he recognized R.R. He stated: “I know [R.R.] because I took care of her. I’m a nurse at the Mountainside Hospital and had her for a week.” He added that “I took care of her about a week for the sickle cell.” The juror had a distinct memory of caring for R.R.: “I gave her pain medicines and — what troubles me is I overheard things about her relationship with her family.” He went on to explain that “[m]y problem is that I formed an opinion way back then of some sort, that when [ ] I see her up here, then I think back what happened outside the courtroom. Just things that I heard, and, you know, I mean it’s hard for me.”
A clear possibility exists that juror number two may have realized that he knew R.R. based on the prosecutor’s opening *566remarks that she had sickle cell anemia and had been hospitalized for a week at Mountainside Hospital. In addition, as one of the State’s primary witnesses and the mother of the victim, R.R. probably was present in the courtroom during the first day of jury selection and opening statements. Juror number two could have recognized R.R. as he listened to the prosecutor’s comments describing her hospitalization at Mountainside Hospital and recalled events that made him form an opinion about the matter.
Accordingly, I disagree with the majority’s conclusion that “the excused juror had no opportunity to communicate impermissible information to his fellow jurors.” Following the prosecutor’s opening remarks during which he spoke of R.R.’s hospitalization at Mountainside Hospital, the court took a forty-five minute lunch recess, an occasion when juror number two could have spoken to the other jurors. After the jury returned from lunch and defense counsel finished delivering his opening remarks, the court excused the jurors again because the court needed to confer with counsel concerning the testimony of the State’s first witness. That recess gave juror number two a second opportunity to communicate with the other jurors.
Because there clearly were opportunities for that juror to convey impermissible information to other jurors, I agree with the Appellate Division that the trial court’s failure to voir dire the remaining jurors after excusing juror number two constituted plain error. Although the juror claimed that he did not recognize R.R. until he saw her testify, there was a realistic possibility that the juror could have recognized R.R. prior to her appearance on the witness stand, or could have realized that he knew her, and conveyed information about the case to his fellow jurors.
II
In State v. Bey, 112 N.J. 45, 548 A.2d 846 (1988), this Court emphasized the importance of a fair and impartial jury and reversed the defendant’s conviction based in part on our concern *567that mid-trial publicity presented a “realistic possibility that information with the capacity to prejudice the defendant may have reached one or more members of the jury.” Id. at 91, 548 A.2d 846. In reaching that determination, we echoed this Court’s prior observation that the “securing and preservation of an impartial jury goes to the very essence of a fair trial” and that “triers of fact must be as nearly impartial as the lot of humanity will admit.” Id. at 75, 548 A.2d 846 (quoting State v. Williams, 93 N.J. 39, 59-62, 459 A.2d 641 (1983)) (internal quotation marks omitted). We noted further that “[t]he Court has consistently required trial courts to protect both jurors and their deliberations from illegitimate influences that threaten to taint the verdict.” Ibid.
To protect the jury from those outside influences, the Court in Bey underscored the significance of questioning jurors when a significant threat to their impartiality was revealed. We said that the “procedure is prophylactic in nature, designed to uncover potential prejudice to extremely significant constitutional rights that might otherwise go wholly undetected, and to do so at a time when corrective measures remain possible, that is, before ordering a new trial has become the only option.” Id. at 89, 548 A.2d 846.
The Appellate Division similarly has recognized that when a juror is tainted, a trial court must take prophylactic measures to prevent further taint of the jury pool. In State v. Wormley, 305 N.J.Super. 57, 701 A.2d 944 (App.Div.1997), certif. denied, 154 N.J. 607, 713 A.2d 498 (1998), the defendants were convicted on robbery and weapons offenses for robbing an individual at gunpoint and escaping in a getaway car. On the first day of trial, the State presented the testimony of the individual who chased the defendants’ getaway car. The court later recessed for lunch and juror number seven asked to speak to the judge. The juror said that when she heard the witness’s testimony, she realized that the robbery victim was her former co-worker and recalled that she “heard things” about the incident. The trial court asked the juror if she revealed her knowledge to any other jurors and she *568responded that she had not told anyone. The court then excused her, but made no further inquiry of the other jurors.
The Appellate Division held that the court’s failure to voir dire the remaining jurors concerning whether juror number seven had imparted to them any impermissible information was plain error. The court noted that the juror’s familiarity with the victim and the incident itself “was not only disqualifying, but potentially impermissibly tainting, whatever her views may have been.” Id. at 69, 701 A.2d 944. Although the juror claimed that she did not convey her knowledge to the other jurors, the court held that there was a strong likelihood that she may have done so because there had been at least one occasion during the trial when that juror commingled with other jurors.
Ill
In my view, the majority errs in declining to acknowledge that once a tainted juror is identified mid-trial, the trial court is required to voir dire the remaining jurors even if the likelihood of contact with the tainted juror is minimal. Consistent with our strong common-law tradition of securing a fair and impartial jury, trial courts should not merely rely on a juror’s word that he or she did not share information with other jurors. Trial courts must aggressively weed out the possibility of juror taint, and if courts fail to take appropriate action juror taint should be presumed and a mistrial declared. As the comment to Rule 1:16 states, on being notified of potential juror taint during the course of a trial a court is
obliged to interrogate the juror in the presence of counsel and to determine if there is a taint and if so, if any other jurors have been infected thereby. If the court does find a taint, it must then determine, assuming a sufficient number of jurors remain, whether the trial may proceed upon excluding the tainted juror or jurors or whether a mistrial must be declared. If the trial court fails to so proceed and the circumstance is indeed one which is apparently tainting, the taint must be presumed and a new trial ordered.
[Pressler, Current N.J. Court Rules, comment 2 on R. 1:16-1 (2001) (emphasis added).]
*569In reversing the Appellate Division’s disposition, the Court is unwisely diminishing the responsibility of trial courts to verify that a tainted juror has not influenced other jurors and to assure that defendants are tried by fair and impartial juries. Here, the trial court undoubtedly made two errors. As the majority acknowledges, the court failed to adequately interrogate juror number two to determine the extent of his taint. After concluding that the juror was tainted and excusing him, the court failed to question the remaining jurors concerning their exposure to potentially damaging information adverse to defendant. Polling the jurors “operates to safeguard the rights of the accused and vindicate societal interests in the fair and efficient administration of the criminal justice system.” Bey, supra, 112 N.J. at 89-90, 548 A.2d 846.
I would hold that when a trial court is informed mid-trial of potential juror taint, the court is obligated to question that juror in detail to determine the extent of his or her taint. If, after a complete interrogation of that juror, the court concludes that the juror is sufficiently tainted to warrant dismissal, then the court is obligated to voir dire the remaining jurors to determine whether the tainted juror imparted impermissible information to them. As we noted in Bey, mid-trial voir dire imposes a minimal burden on the court system, and the benefit secured by taking such precautionary measures is to assure the jury’s impartiality. See Bey, supra, 112 N.J. at 90, 548 A.2d 846.
I would affirm the Appellate Division’s disposition and remand this matter for a new trial.
For reversal and remandment — Chief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, and ZAZZALI — 6.
For affirmance — Justice STEIN — 1.